Citation Nr: 0001489	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a dental 
disability, claimed as secondary to medication prescribed for 
a service-connected seizure disorder.

2.  Entitlement to a disability rating in excess of 
20 percent for a seizure disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This appeal was before the Board of Veterans' Appeals (Board) 
previously in March 1999, when it was remanded to provide the 
veteran the opportunity to present hearing testimony before a 
Member of the Board.  A videoconference hearing was 
subsequently held before the undersigned Board Member in 
September 1999.  

A review of the veteran's claims file reveals that the 
veteran filed a claim for entitlement to a total disability 
rating on the basis of unemployability due to service-
connected disability in 1998.  In connection with this claim, 
he submitted statements from two former employers to the 
effect that he was no longer able to work due to various 
impairments and had been dismissed from their employ.  The RO 
denied the claim for a total disability rating on the basis 
of unemployability due to service-connected disability by 
rating decision of August 1998.  There is nothing contained 
in the claims file indicating that the veteran received 
notice of this denial, however.  This decision cannot become 
final in the absence of proper notice to the veteran.  
38 U.S.C.A. § 5104; 38 C.F.R. § 3.104.  The RO is 
additionally referred to the provisions in the note 
pertaining to Epilepsy and Unemployability which is set forth 
immediately following the criteria for rating epilepsy at 
38 C.F.R. § 4.124a.

Furthermore, governing regulation provides that a veteran's 
claim for compensation benefits may be considered a claim for 
pension benefits.  38 C.F.R. § 3.151.  Especially in a case 
such as this one, where the veteran served during a period of 
war, has claimed he is unemployable, and has submitted 
evidence showing he is rendered unemployable on account of 
nonservice-connected benefits, the provisions of 38 C.F.R. 
§ 3.151 must be applied.  In the same vein, the Board 
observes that correspondence from the Social Security 
Administration (SSA) indicates that the veteran has recently 
applied for Social Security Disability benefits, presumably 
on the basis that he is unemployable.  In the context of 
unemployability claims, the VA has a duty to consider the 
same evidence considered by SSA in making any decision 
regarding entitlement to VA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The issue of entitlement 
to VA pension benefits is thus referred to the RO for 
appropriate action.

Appellate consideration of the issue of entitlement to an 
increased rating for a seizure disorder will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.


FINDINGS OF FACT

The veteran has not presented evidence of a medical nature 
tending to show a nexus between a currently-shown dental 
disability and medications prescribed for service-connected 
seizure disorder.


CONCLUSION OF LAW

The claim for entitlement to service connection for a dental 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for a dental 
disability is warranted.  He asserts that medication 
prescribed for his service-connected seizure disorder has 
caused multiple problems with his teeth.

The veteran was initially given a prescription for Dilantin 
while he was on active service.  Service connection for a 
seizure disorder was granted by rating decision in 1977 and 
has been in effect since that time.  Medical records since 
then reflect that the veteran has been prescribed Dilantin 
and/or other seizure control drugs since that time.  
According to these records, however, his compliance with the 
medication regimen has not been absolute during this time, as 
several reports of the veteran taking his medication 
irregularly or not taking it at all are included in the 
records.

The report of a July 1993 emergency room visit shows that the 
veteran had poor dental hygiene at that time.  

According to a June 1996 emergency room report reflecting 
treatment for uncontrolled seizures, the veteran told the 
medical staff that he had stopped taking his seizure 
medication because it hurt his teeth.  The report shows that 
the veteran was instructed to resume taking his seizure 
medication and to consult his personal physician-the report 
does not contain any comment about the validity of the 
veteran's impression that his medication caused his teeth to 
hurt.

During VA hospitalization and treatment for his seizure 
disorder in February 1997, the veteran was deemed to have 
nonrestorable dentition and underwent surgery to have his 
remaining teeth removed and his gums prepared for dentures.  
The records reflecting this hospitalization and surgery 
contain no indication that the condition of his teeth was 
deemed to be the result of seizure medication.  Rather, it 
appears that medical personnel attributed his nonrestorable 
dentition to poor dental hygiene.

The veteran presented sworn testimony before the undersigned 
Member of the Board during a September 1999 videoconference 
hearing.  He stated that he knew seizure medication, but 
specifically Dilantin, had caused multiple problems with his 
teeth and mouth.  He also testified that he had been given 
dentures by the VA but that he did not wear them because he 
was afraid he would choke on them during a seizure.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 4.149 
(1998); Service connection of dental conditions for treatment 
purposes., 64 Fed. Reg. 30,393 (1999) (to be codified at 
38 C.F.R. § 3.381).  

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110.  Disability which is proximately due to 
or the result of a service-connected disease or injury also 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

However, as an initial matter, under 38 U.S.C.A. § 5107(a), 
the veteran has the burden of submitting evidence sufficient 
to justify a belief that his claim for entitlement to service 
connection is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the veteran's claim rests upon a theory of 
secondary service connection; that medication prescribed for 
his service-connected seizure disorder has caused multiple 
dental problems.  As outlined above, in addition to a showing 
of the existence of a current disability, which the veteran 
has accomplished here, another other essential element of a 
well-grounded claim is evidence of a nexus between his 
service-connected disability and the currently-shown dental 
disability.  Because this assertion rests upon a medial 
premise, medical evidence is required to prove it. 

A review of the claims file and the veteran's presentations 
in support of his claims reveals that he has not presented 
evidence of a medical nature tending to show a nexus between 
his dental problems and the medication prescribed for his 
service-connected seizure disorder.  None of the medical 
treatment records contained in the claims file contain any 
medical opinion to the effect that the veteran's dental 
disability could be related to prescription medication.  
While the veteran's sincerity in testifying and in pressing 
his claim is clear, since he is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, although the veteran believes that 
his current dental disability is related to prescription 
medication, he has not presented any medical evidence which 
supports that proposition.  Furthermore, in the absence of 
medical documentation, a statement about what a doctor told a 
lay claimant does not constitute competent medical evidence.  
Franzen v. Brown, 9 Vet. App. 235 (1996).  

In sum, the veteran has not brought forth any evidence that 
would establish a nexus between his dental disability and 
prescription medication.  A well-grounded claim for secondary 
service connection requires medical evidence of a nexus 
between a service-connected disability and the current 
disability.  Epps, supra; Caluza, supra.  To be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement.  Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).  While the veteran's allegations of entitlement have 
been considered, his lay assertions, as they pertain to a 
question of medical diagnosis or causation, are not supported 
by competent evidence and as such cannot constitute evidence 
to render the claim well grounded under 38 U.S.C.A. § 
5107(a).  If no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit, 
supra.  Because the veteran's claim for entitlement to 
service connection is not well-grounded, it must be denied.


ORDER

Service connection for a dental disability is denied.


REMAND

The veteran contends that his service-connected seizure 
disorder is productive of greater impairment than is 
reflected by the currently-assigned 20 percent disability 
rating.  

Initially, the Board concludes that the veteran's claim for 
entitlement to an increased disability rating for a seizure 
disorder is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a).  When 
a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  Upon the submission of a 
well-grounded claim, the VA has a duty to assist the veteran 
in developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107. 

During the September 1999 hearing on appeal, the veteran 
testified that he receives all regular treatment for seizures 
from the VA.  A review of the claims file reflects that the 
most recent regular outpatient treatment records available 
for review are dated in 1997.  The most recent report of 
hospitalization is dated in March 1998.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, prior to proceeding with a final 
decision on this claim, the Board deems it advisable to 
obtain more recent VA treatment records.

The regulatory rating schedule provides that seizures are 
rated based upon several factors, including the nature and 
type of seizures; major or minor; and the frequency of 
seizures.

The evidence regarding the nature and type of seizures which 
the veteran experiences is not clear from the record 
currently before the Board.  For example, the report of a VA 
hospitalization for alcohol detoxification in June 1997, 
shows that the veteran reported having had blackouts, but no 
seizures or hallucinations.  The report of the December 1997 
VA examination reveals that the examiner presented a 
diagnostic impression of a seizure disorder, generalized and 
possibly partial, posttraumatic in etiology.  The examiner 
further commented as follows:

[The veteran] continues by history to 
have generalized tonic-clonic seizures, 
approximately every two months.  He also 
gives a history suggestive of partial 
simple or complex seizures that may occur 
once a week.  Although the history is 
very questionable as to these minor 
seizures, they would be consistent with 
his right hemisphere damage as well as 
findings of left greater than right 
hyperreflexia and greater degree of 
sensory deficits on the left side.  This 
veteran also has a prior history of 
probable pseudo-seizures which raises the 
questions of the reliability of his 
history as to seizure frequency.  His 
medical records were not available to 
further substantiate his current seizure 
frequency.

Upon discharge from VA hospitalization in March 1998, the 
veteran was assigned a diagnosis of seizure disorder, complex 
partial type.  

The Board observes, as well, that the evidence of record is 
less than clear as to the number and frequency of the 
veteran's seizure episodes.  During the December 1997 VA 
examination for purposes of compensation, he told the 
examiner that he experiences generalized seizures with loss 
of consciousness approximately every two months, although, as 
noted above, the examiner questioned the reliability of the 
veteran's history as to seizure frequency, and noted that 
having medical records available to substantiate the seizure 
frequency would have been helpful.  During a February 1998 VA 
hospitalization, he estimated variously that he has seizures 
twice a month and twice a week.  An electroencephalogram 
conducted in February 1998 revealed no epileptic activity at 
that time.  During the September 1999 hearing on appeal, 
however, the veteran testified that he experiences two to 
three seizures a week.  Evaluation of the level of impairment 
resulting from seizures is further complicated by the 
veteran's apparent irregular compliance with his medication 
schedule and his history of alcohol abuse.

Governing regulation provides that when there is doubt as to 
the true nature of epileptiform attacks, neurological 
observation in a hospital adequate to make such a study is 
necessary.  To warrant a rating for epilepsy, the seizures 
must be witnessed or verified at some time by a physician.  
As to frequency, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  The frequency of seizures 
should be ascertained under the ordinary conditions of life 
(while not hospitalized).  38 C.F.R. § 4.121.  Due to the 
discrepancy in the evidence regarding the nature of the 
veteran's seizures, the Board is of the opinion that an 
examiner with expertise in neurology should determine whether 
a period of hospitalization for observation is necessary to 
adequately identify the type(s) of seizures from which the 
veteran suffers.  To identify the frequency of the veteran's 
seizures, a careful study of the VA treatment records should 
be obtained along with any additional lay evidence deemed 
necessary by the examiner.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

2.  The veteran should be initially 
scheduled for a VA neurologic examination 
for purposes of compensation.  The 
examiner is requested to identify the 
nature of the veteran's seizures.  If 
necessary, a period of observation at a 
VA medical center and/or further VA 
examinations should be scheduled for this 
purpose.  If a period of observation is 
deemed helpful, the length of the 
veteran's hospital stay should be 
determined by the evaluating physician 
based upon the amount of time needed to 
fully evaluate the extent and nature of 
his seizures.  

The veteran's claims folder, including 
all records obtained pursuant to the 
above request must be made available to 
the examiner for review in conjunction 
with the examination and if scheduled, 
the period of observation.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  All pertinent findings 
should be recorded in detail.  The 
examiner is also requested to form an 
opinion as to the frequency of the 
veteran's seizures under the ordinary 
conditions of life, based upon a review 
of his medical records, and all other 
pertinent evidence.  The rationale for 
all opinions expressed should be fully-
explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

